Gabrielli, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, filed February 16, 1968, disqualifying claimant from unemployment insurance benefit's and imposing a forfeiture of 20 effective days. Having been employed for one week, claimant advised her employer she was leaving to accompany her husband to California. Sometime thereafter she returned to New York and filed for benefits. In her claim for benefits in answer to the question of why she left or lost her last job she stated “Hot enough work for me.” The board’s finding that the “ claimant wilfully made a false statement to obtain benefits ” finds support in the record and the determination appealed from is based on substantial evidence. (Matter of Realmuto [Catherwood], 28 A D 2d 739; Matter of Goldwag [Catherwood], 28 A D 2d 761.) Decision affirmed, without costs. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Gabrielli, J.